DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sreenivasan (US 10700987 B2), hereafter S1, in view of Sze (US 20200236043 A1), hereafter S2.
Regarding Claim 1, S1 discloses the below limitation:	transmitting, by a client device to a host device, packets via a plurality of communication channels between the client device and the host device (S1 Fig 2 (recreated below ) step 201 communication between a source node and a destination node which comprises intermediate nodes);	determining, by a client device, path maximum transmission units (PMTUs) for the plurality of communication channels based on valid receipt of the packets via the communication channels (Fig 2 step 202 determine optimum packet size of the path); and(Fig 2 steps 203/ 206 transmit each of the data packets) and

    PNG
    media_image1.png
    854
    698
    media_image1.png
    Greyscale

S1 does not disclose the below limitation:	a priority for the first stream.
S2 does disclose the below limitation:	a priority for the first stream (S2 Par 278 network management system 906 may receive priority on the rest of the data connections of system 100).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1 and S2, to combine determining a path maximum transmission unit (PMTU) for paths and then transmitting units based on that PMTU as disclosed in S1 with the additional consideration of packet priority when routing packets, as disclosed in S2. Ensuring that a high-priority packet is transmitted in along a network path that can support its size prevents packet fragmentation. S1 and S2 are both directed towards routing packets in a network and detecting and/or lowering the chance of packet fragmentation, which the instant invention is also attempting to address. Therefore, it would have been obvious to combine S1 and S2 to obtain the invention, as specified in the instant claim.
Regarding Claim 9, S1 and S2 disclose the limitations of Claim 1.
S1 further discloses the below limitation:	detecting, by the client device, a change in a network condition of the first communication channel (S1 Fig 2 step 204 detect at least one of a plausible fragmentation of a data packet); and	determining, by the client device, an updated PMTU of the first communication channel (Fig 2 step 205 dynamically update the optimum packet size of the optimum network path).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1 and S2, to combine the aforementioned method with detecting a change (i.e. fragmentation of a packet reflecting network degradation) and updating PMTU in response, as disclosed in S1. A dynamic system to update PTMU in response to changing network conditions allows the system to respond S1 and S2 to obtain the invention, as specified in the instant claim.
Regarding Claim 10, S1 discloses the below limitation:	one or more processors; and memory storing instructions (S1 Fig 4 processor 402 and memory 415) that, when executed by the one or more processors, cause the apparatus to:	transmit, to a host device, packets via a plurality of communication channels between the apparatus and the host device (Fig 2 step 201 communication between a source node and a destination node which comprises intermediate nodes);	determine path maximum transmission units (PMTUs) for the plurality of communication channels based on valid receipt of the packets via the communication channels (Fig 2 step 202 determine optimum packet size of the path); and	transmit a first stream of packets between the apparatus and the host device via a first communication channel of the plurality of communication channels based on a first PMTU of the first communication channel (Fig 2 steps 203/ 206 transmit each of the data packets) and
S1 does not disclose the below limitation:	a priority for the first stream.
S2 does disclose the below limitation:	a priority for the first stream (S2 Par 278 network management system 906 may receive priority on the rest of the data connections of system 100).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1 and S2, to combine determining a path S1 with the additional consideration of packet priority when routing packets, as disclosed in S2. Ensuring that a high-priority packet is transmitted in along a network path that can support its size prevents packet fragmentation. S1 and S2 are both directed towards routing packets in a network and detecting and/or lowering the chance of packet fragmentation, which the instant invention is also attempting to address. Therefore, it would have been obvious to combine S1 and S2 to obtain the invention, as specified in the instant claim.
Regarding Claim 18, S1 and S2 disclose the limitations of Claim 10.
S1 further discloses the below limitation:	detect a change in a network condition of the first communication channel; and determine an updated PMTU of the first communication channel (S1 Fig 2 step 204 detect at least one of a plausible fragmentation of a data packet and step 205 dynamically update the optimum packet size of the optimum network path).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1 and S2, to combine the aforementioned apparatus with detecting a change (i.e. fragmentation of a packet reflecting network degradation) and updating PMTU in response, as disclosed in S1. A dynamic system to update PTMU in response to changing network conditions allows the system to respond to network fragmentation. Therefore, it would have been obvious to combine S1 and S2 to obtain the invention, as specified in the instant claim.
Regarding Claim 19, S1 discloses the below limitation:	a client device; a host device (S1 Fig 1 source device 101 and destination device 102); wherein the client device comprises:	one or more processors; and memory storing instructions (Fig 4 processor 402 and memory 415) that, when executed by the one or more processors, cause the client device to:	transmit to the host device, packets via a plurality of communication channels between the client device and the host device (Fig 2 step 201 communication between a source node and a destination node which comprises intermediate nodes);	determine path maximum transmission units (PMTUs) for the plurality of communication channels based on valid receipt of the packets via the communication channels (Fig 2 step 202 determine optimum packet size of the path); and	transmit a first stream of packets between the client device and the host device via a first communication channel of the plurality of communication channels based on a first PMTU of the first communication channel (Fig 2 steps 203/ 206 transmit each of the data packets) and
S1 does not disclose the below limitation:	a priority for the first stream.
S2 does disclose the below limitation:	a priority for the first stream (S2 Par 278 network management system 906 may receive priority on the rest of the data connections of system 100).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1 and S2, to combine determining a path maximum transmission unit (PMTU) for paths and then transmitting units based on that S1 with the additional consideration of packet priority when routing packets, as disclosed in S2. Ensuring that a high-priority packet is transmitted in along a network path that can support its size prevents packet fragmentation. S1 and S2 are both directed towards routing packets in a network and detecting and/or lowering the chance of packet fragmentation, which the instant invention is also attempting to address. Therefore, it would have been obvious to combine S1 and S2 to obtain the invention, as specified in the instant claim.
Regarding Claim 20, S1 and S2 disclose the limitations of Claim 19.
S1 further discloses the below limitation:	detect a change in a network condition of the first communication channel; and determine an updated PMTU of the first communication channel (S1 Fig 2 step 204 detect at least one of a plausible fragmentation of a data packet and step 205 dynamically update the optimum packet size of the optimum network path).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1 and S2, to combine the aforementioned system with detecting a change (i.e. fragmentation of a packet reflecting network degradation) and updating PMTU in response, as disclosed in S1. A dynamic system to update PTMU in response to changing network conditions allows the system to respond to network fragmentation. Therefore, it would have been obvious to combine S1 and S2 to obtain the invention, as specified in the instant claim.

Allowable Subject Matter

Claims 2-8 and 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599.  The examiner can normally be reached on M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        
/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412